Mr. Chief Justice Quiñones,
after making the above statement of facts, rendered the following opinion of the court:
*363The omission in the record oí house N?19, Sol Street, this city, made in favor of the estate of Juan Ramón de Torres y Ramos, of not stating therein with the clearness required by article 64 of the Regulations for the execution of the Mortgage Law, who was the owner of the lot and of the house built thereon, cannot prejudice the interests of the Municipality of San Juan, which establishes its ownership of the lot in question by the presentation of the certificate issued by the Mayor of this city, that is to say, in the manner prescribed by article 36 of the Regulations for the execution of the said Mortgage Law; and, therefore, inasmuch as the lot is not “expressly” recorded in favor of any particular person, the case does not come under the prohibition contained in article 20 of the Mortgage Law, cited by the Registrar in his decision.
In view of the legal provisions cited herein, the decision of the Registrar of Property entered at the end of the certificate referred to in the present appeal, is hereby reversed, and we adjudge that the lot described in aforesaid document be recorded in favor of the Municipal Corporation of this city. The aforesaid certificate is ordered to be returned to the Registrar of Property, with a copy of this decision, for compliance therewith.
Justices Hernández, Sulzbacher and MacLeary, concurred.
Mr. Justice Pigueras did not sit at the hearing of this case.